FILED
                               NOT FOR PUBLICATION                         DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                               FOR THE NINTH CIRCUIT



JOSE ALFONSO PALACIOS                              No. 09-70016
HERNANDEZ; et al.,
                                                   Agency Nos. A095-300-791
               Petitioners,                                    A095-300-792
                                                               A095-300-793
  v.                                                           A095-300-794

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Jose Alfonso Palacios Hernandez and family, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Delgado-Ortiz v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 600 F.3d 1148, 1150 (9th Cir. 2010) (per curiam), and we deny the petition

for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the successive motion was filed more than 90 days after the final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to present

evidence of changed conditions in Mexico particular to petitioners and their

circumstances so as to qualify for the exception to the regulatory filing limitations,

see id. at § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-70016